Case 1:17-cv-07572-ALC Document 99 Filed 03/28/19 Page 1 of 2




                                                                                   March 28, 2019

 Via ECF and Email

 The Honorable Andrew L. Carter, Jr.
 United States District Court
 Southern District of New York
 40 Foley Square, Room 435
 New York, NY 10007

          Re:        Knight First Amendment Institute v. U.S. Department of
                     Homeland Security, et al., Case No. 17-CV-7572 (ALC)

 Dear Judge Carter:

          The Knight First Amendment Institute at Columbia University
 (“Knight Institute”) respectfully submits this letter motion to request an
 enlargement of the page limit for summary judgment briefing. Defendants
 in this Freedom of Information Act (“FOIA”) matter consent to this request.

         On February 15, 2019, the Court endorsed a schedule for two rounds
 of summary judgment briefing: the first addressing the adequacy of searches
 run by Immigration and Customs Enforcement (“ICE”) and the Department
 of Justice, Office of Legal Counsel (“OLC”), as well as the withholdings
 claimed by the Department of State (“DOS”) (with the final brief due on
 May 13, 2019); and the second addressing the withholdings claimed by the
 U.S. Citizenship and Immigration Service and ICE (with the final brief due
 on May 29, 2019). See ECF No. 87; see also ECF No. 94 (clarifying
 challenges that will be brought in first round of summary judgment
 briefing).

          In light of the number of agencies and exemptions at issue in this
 litigation, the Knight Institute respectfully requests an enlargement of the
 page limit, from 25 pages to 35 pages, for both of its memoranda in support
 of its cross-motions for partial summary judgment and summary judgment
 and in opposition to Defendants’ motions. The Court has previously granted
 an extension of the same length to Defendants. See ECF No. 94.

         This is the first request for an enlargement of the page limit from the
 Knight Institute, and as noted above, Defendants consent to this request. We
 thank the Court for its attention to this matter.




   475 Riverside Drive, Suite 302, New York, NY 10115 | (646) 745-8500 | carrie.decell@knightcolumbia.org
Case 1:17-cv-07572-ALC Document 99 Filed 03/28/19 Page 2 of 2



 Respectfully,

 /s/ Carrie DeCell                       /s/ Megan Graham

 Carrie DeCell (CD-0731)                 Megan Graham (pro hac vice)
 Jameel Jaffer (JJ-4653)                 Catherine Crump (CC-4067)
 Alex Abdo (AA-0527)                     Samuelson Law, Technology &
 Adi Kamdar (pro hac vice)                  Public Policy Clinic
 Knight First Amendment Institute        U.C. Berkeley School of Law
    at Columbia University               354 Boalt Hall
 475 Riverside Drive, Suite 302          Berkeley, CA 94720-7200
 New York, NY 10115                      mgraham@clinical.law.berkeley.edu
 carrie.decell@knightcolumbia.org        (510) 664-4381
 (646) 745-8500
                                         Counsel for Plaintiff
 Counsel for Plaintiff


 cc: Ellen Blain, Esq. (via Email)




                                     2
